DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation case of 16/338646 filed on 04/01/2019 became U.S. Patent #11,178,622 and Patent application 6/338646 is a 371 of PCT/CN2016/101315 filed on 09/30/2016.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/13/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 11 of U.S Patent No. 11,178,622 (622’ hereinafter). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/500,298 (298’) 
US Patent #: 11,178,622 B2 (622’)
Claim 10. A terminal, comprising:
Claim 10. A terminal, comprising: 
a processor configured to generate a power headroom report (PHR) for a component carrier (CC) when a preset condition is satisfied; and 
Claim 17. The terminal of claim 10, wherein the preset condition comprises: determining that a power variation or a path loss variation on the CC exceeds a first preset value; 



determining that the power variation or the path loss variation on the CC exceeds a second preset value, wherein a reference CC is preconfigured by the base station for the terminal; or determining that a sounding reference signal (SRS)-only CC has been reconfigured.

at least one processor; and a memory coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the terminal to: 






determine whether a power variation or a path loss variation on a sounding reference signal only component carrier (SRS-only CC) exceeds a first preset value; 
generate a power headroom report (PHR) for the SRS-only CC in response to the power variation or the path loss variation on the SRS-only CC exceeding the first preset value, 

wherein the PHR for the SRS-only CC describes an uplink transmit power of the terminal on the SRS-only CC, 
14. The terminal of claim 12, wherein the processor is further configured to: generate the field Ci, the field R, the field PH, the field P, and the field PCMAX,c when determining that a sounding reference signal (SRS) is sent on the CC; 
set the field Ci to one when the PHR for SRS-only CC is reported; and 


set the field Ci to zero when the PHR for the CC is not reported.

a transmitter coupled to the processor and configured to send the PHR to a base station.


wherein the PHR comprises a field Ci indicating a cell index of the SRS-only CC, 


wherein the field Ci is set to one when the terminal reports the PHR for the SRS-only CC, and 

wherein the field Ci is set to zero when the terminal does not report the PHR for the SRS-only CC; and 


send the PHR to a base station.


Although the conflict claims are not identical, they are not patentably distinct from each other because 298’ discloses the terminal, comprising:
	generate a power headroom report (PHR) for a component carrier (CC) when a preset condition is satisfied
	determining that a power variation or a path loss variation on the CC exceeds a first preset value;
298’ does not discloses the phrase “SRS-only CC” in the U.S. Patent. However, it would have been obvious to one or ordinary skill in the art to determined component carrier include SRS-only Component Carrier (CC) as the instant application. The combination of claim 11 with limitations of claims 14 and 17 which is similar to the claim 11 limitations of the US Patent #: 11,178,622.
Regarding claim 1 are rejected for the same reasons as claim 11 described above corresponding to patented claims 1.
Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S. patented number.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0142984 A1).
Regarding claim 1, Lee teaches a method implemented by a terminal, wherein the method comprises: 
generating a power headroom report (PHR) for a component carrier when a preset condition is satisfied (configure power headroom report procedure for component carrier triggered when condition meet (i.e., periodicPHR-Timer and prohibitPHR-timer) and events see Lee: ¶[0064-0073]; ¶[0106]); and 
sending the PHR to a base station (transmitting power headroom reporting (PHR) information on a first uplink (UL) radio resource and a second UL radio resource to a base station see Lee: ¶[0023]).
Regarding claim 2, Lee taught the method of claim 1 as described hereinabove. Lee further teaches wherein the preset condition comprises receiving, from the base station, an indication message instructing the terminal to trigger the PHR for the component carrier (receiving reference maximum power from the base and power headroom report triggered based on the reference maximum power “The step of receiving information related to reference maximum power from the base station” see Lee: ¶[0013]; ¶[0142-0144]).
Regarding claim 3, Lee taught the method of claim 1 as described hereinabove. Lee further teaches wherein the PHR comprises: 
a field power headroom (PH) indicating a PH value (Type 1 or type 2 power headroom value see Lee: ¶[0079]; Fig.6; ¶[0096]); 
a field Ci indicating whether there is the field PH for a secondary serving cell having a secondary serving cell index (Ci value This field indicates whether a PH field for Scell Index i exists see Lee: ¶[0098]; Fig.6); 
a field R comprising a reserved bit and is set to zero (R: This field indicates a reserved bit and is configured by “0” see Lee: ¶[0099]; Fig.6); 
a field V indicating that the PH value is calculated based on a format for actual sending or a reference format (V: This field indicates whether a PH value corresponds to a PH value based on actual transmission or a PH value for a reference format see Lee: ¶[0100]; Fig.6); 
a field P indicating whether power backoff is applied to Medium Access Control (MAC) (P: This field indicates whether a UE applies power backoff (allowed by P-MPR.sub.c) due to power management see Lee: ¶[0102]; Fig.6); and 
a field PCMAX,c indicating maximum transmit power of the terminal in a cell c that is used to calculate the PH value ( PCMAX,c: If existing, this field indicates PCMAX,c or  PCMAX,c used for calculating a preceding PH field see Lee: ¶[0103]; Fig.6).
Regarding claim 4, Lee taught the method of claim 3 as described hereinabove. Lee further teaches wherein generating the PHR comprises: generating the field Ci, the field R, the field V, the field PH, the field P, and the field PCMAX,c (configure power headroom report includes Ci, R, V, PH, P and Pcmax.c Fields see Lee: Fig.6; ¶[0098-0103]); 
setting the field Ci to one when reporting the PHR for the component carrier; setting the field Ci to zero when the terminal does not report the PHR for the component carrier (If the Ci corresponds to “1”, it indicates that a PH value is reported in a Scell including the ScellIndex i. If the Ci corresponds to “0”, it indicates that a PH value is not reported in the Scell including the ScellIndex i. see Lee: ¶[0098]); 
setting the field V to zero when determining that an actual sounding reference signal (SRS) is sent on SRS-only component carrier; and setting the field V to one when determining that no SRS is sent on the component carrier (“In case of a type 1 power headroom (PH), if the V corresponds to 0, it indicates that there is actual PUSCH transmission. If the V corresponds to 1, it indicates that a PUSCH reference format is used” and SRS request field  see Lee: ¶[0100]; ¶[0168]).
Regarding claim 5, Lee taught the method of claim 3 as described hereinabove. Lee further teaches wherein generating the PHR comprises: generating the field Ci, the field R, the field PH, the field P, and the field PCMAX,c when determining that a sounding reference signal (SRS) is sent on the component carrier (configure power headroom report includes Ci, R, V, PH, P and Pcmax.c Fields and SRS request field  see Lee: Fig.6; ¶[0098-0103]); setting the field Ci to one when reporting the PHR for the component carrier; and setting the field Ci to zero when the terminal does not report the PHR for the component carrier (If the Ci corresponds to “1”, it indicates that a PH value is reported in a Scell including the ScellIndex i. If the Ci corresponds to “0”, it indicates that a PH value is not reported in the Scell including the ScellIndex i. see Lee: ¶[0098]).
Regarding claim 8, Lee teaches a method implemented by a base station, wherein the method comprises: 
sending, to a terminal, an indication message instructing to trigger a power headroom report (PHR) for a component carrier (CC) (configure power headroom report procedure for component carrier triggered when condition meet (i.e., periodicPHR-Timer and prohibitPHR-timer) and events see Lee: ¶[0064-0073]; ¶[0106]); and 
receiving, in response to the indication message, the PHR (UE transmitting power headroom reporting (PHR) information on a first uplink (UL) radio resource and a second UL radio resource to a base station see Lee: ¶[0023]).
Regarding claim 9, Lee taught the method of claim 8 as described hereinabove. Lee further teaches wherein sending the indication message comprises: sending, to the terminal, a Medium Access Control control element (MAC CE) (new transmission allowed to UE with TTI whether able to accept a PHR MAC control element  see Lee: ¶[0073-0076]), wherein the MAC CE comprises a field Ci indicating a cell index of the CC (Ci value This field indicates whether a PH field for Scell Index i exists see Lee: ¶[0098]; Fig.6); sending, to the terminal, a radio network temporary identifier (RNTI) such that the terminal triggers the PHR for the CC when detecting downlink control signaling for addressing the RNTI; or adding a target bit to downlink control information, wherein the target bit instructs the terminal to trigger the PHR for the CC.
Regarding claim 10, claim 10 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 10 disclosed a terminal that perform the same functionalities of  claim 1 as described hereinabove.
Regarding claim 11, claim 11 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 12, claim 12 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 17, Lee taught the terminal of 10 as described hereinabove. Lee further teaches wherein the preset condition comprises: determining that a power variation or a path loss variation on the CC exceeds a first preset value (path loss and power management whether satisfy a requirement of SAR “path loss and power management (allowed by P-MPRc) and controls the power headroom reporting. In this case, the P-MPRc corresponds to transmit power reduction value which is applied to satisfy a requirement of an SAR (specific absorption rate: controlling electromagnetic wave impacting on a body to be equal to or less than a prescribed reference” see Lee: ¶0065]); determining that the power variation or the path loss variation on the CC exceeds a second preset value, wherein a reference CC is preconfigured by the base station for the terminal; or determining that a sounding reference signal (SRS)-only CC has been reconfigured.
Regarding claim 18, Lee taught the terminal of 1 as described hereinabove. Lee further teaches wherein the preset condition comprises determining that a power variation or a path loss variation on the component carrier exceeds a first preset value (path loss and power management whether satisfy a requirement of SAR “path loss and power management (allowed by P-MPRc) and controls the power headroom reporting. In this case, the P-MPRc corresponds to transmit power reduction value which is applied to satisfy a requirement of an SAR (specific absorption rate: controlling electromagnetic wave impacting on a body to be equal to or less than a prescribed reference” see Lee: ¶0065]).
Regarding claim 19, Lee taught the terminal of 1 as described hereinabove. Lee further teaches wherein the preset condition comprises determining that a power variation or a path loss variation on the component carrier exceeds a second preset value, wherein the component carrier is preconfigured by the base station for the terminal (base station configured dl-pathloss change and triggered power headroom report based on dl-pathloss change  “a base station can configure i) periodicPHR-Timer and/or ii) prohibitPHR-Timer and/or iii) dl-PathlossChange, which are independently applied according to a UL resource type different from each other, to a UE (to configure power backoff value, which is required due to a change of measured DL path loss and power management (allowed by P-MPRc) to trigger power headroom reporting (PHR)) via a predetermined signal (e.g., RRC signal)” see Lee: ¶[0174-0175]; ¶[0066]).
Regarding claim 20, Lee taught the terminal of 1 as described hereinabove. Lee further teaches wherein the preset condition comprises determining that the component carrier has been reconfigured (base station configure configure i) periodicPHR-Timer and/or ii) prohibitPHR-Timer and/or iii) dl-PathlossChange, which are independently applied according to a UL resource type different from each other, to a UE (to configure power backoff value, which is required due to a change of measured DL path loss and power management (allowed by P-MPR.sub.c) to trigger power headroom reporting (PHR)) via a predetermined signal (e.g., RRC signal) see Lee: ¶[0174]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0142984 A1) in view of Kim et al. (US 2015/0087296 A1).
Regarding claim 6, the modified Lee taught the method of claim 3 as described hereinabove. Lee further teaches, wherein generating the PHR comprises: generating the field Ci, the field V, the field PH, the field P, the field PCMAX,c (configure power headroom report includes Ci, R, V, PH, P and Pcmax.c Fields see Lee: Fig.6; ¶[0098-0103]).
Lee does not explicitly teaches a field I, and a field S; setting the field I to 1 and the field V to 0 when the PHR is a report for the component carrier; setting the field S to zero when determining that a sounding reference signal (SRS) is sent on the component carrier; and setting the field S to one when determining that no SRS is sent on the component carrier.
However, Kim teaches the field I, and a field S (format of Extended Power headroom MAC CE includes filed of Ci, R, V, PH, P and Pmaxc and R field 533 see Kim: Fig.5; ¶[0120-0127]); setting the field I to 1 and the field V to 0 when the PHR is a report for the component carrier; setting the field S to zero when determining that a sounding reference signal (SRS) is sent on the component carrier; and setting the field S to one when determining that no SRS is sent on the component carrier (R field 533 are unused (reserved) able to setting for use indicates for indicated by the size of the PHR MAC CE and unclear what is S field refers to (See Rejection 112 above)  and design choice see Kim: ¶[0129]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lee to include (or to use, etc.) the field I, and a field S; setting the field I to 1 and the field V to 0 when the PHR is a report for the component carrier; setting the field S to zero when determining that a sounding reference signal (SRS) is sent on the component carrier; and setting the field S to one when determining that no SRS is sent on the component carrier as taught by Kim in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 7, the modified Lee taught the method of claim 6 as described hereinabove. Lee further teaches wherein the PHR further comprises a second PHR for a primary serving cell (PCell) and a third PHR for a secondary serving cell (SCell) (PHR include the power headroom value for PH (Type 1, Pcell) and PH (Type 1, Scell1) see Fig.6).
Regarding claim 13, Lee taught the method of claim 12 as described hereinabove. Lee further teaches wherein the processor is further configured to: generate the field Ci, the field R, the field V, the field PH, the field P, and the field P CMAX,c (configure power headroom report includes Ci, R, V, PH, P and Pcmax.c Fields see Lee: Fig.6; ¶[0098-0103]). 
Lee does not teaches set the field Ci to one when the PHR for the CC associated with a sounding reference signal (SRS) is reported; set the field Ci to zero when the PHR for the CC is not reported; set the field V to zero when determining that the SRS is sent on SRS-only CC; and set the field V to one when determining that no SRS is sent on the SRS-only CC.
However, Kim teaches the field Ci to one when the PHR for the CC associated with a sounding reference signal (SRS) is reported; set the field Ci to zero when the PHR for the CC is not reported; set the field V to zero when determining that the SRS is sent on SRS-only CC(setting each Ci-bit when corresponding to one Scell “Each Ci bit corresponds to one SCell. Ci and SCell are related by SCell index i. SCell index is notified by the ENB to the UE when SCell is assigned to the UE” see Kim: ¶[0122]); and set the field V to one when determining that no SRS is sent on the SRS-only CC (the V field set to zero/one corresponding to PH value based on real PUSCH transmission see Kim: ¶[0124]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lee to include (or to use, etc.) the set the field Ci to one when the PHR for the CC associated with a sounding reference signal (SRS) is reported; set the field Ci to zero when the PHR for the CC is not reported; set the field V to zero when determining that the SRS is sent on SRS-only CC; and set the field V to one when determining that no SRS is sent on the SRS-only CC as taught by Kim in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 14, Lee taught the terminal of claim 12 as described hereinabove. Lee further teaches  wherein the processor is further configured to: generate the field Ci, the field R, the field PH, the field P, and the field P.sub.CMAX,c (configure power headroom report includes Ci, R, V, PH, P and Pcmax.c Fields see Lee: Fig.6; ¶[0098-0103]). 
Lee does not explicitly teaches when determining that a sounding reference signal (SRS) is sent on the CC; set the field Ci to one when the PHR for SRS-only CC is reported; and set the field Ci to zero when the PHR for the CC is not reported.
However, Kim teaches when determining that a sounding reference signal (SRS) is sent on the CC; set the field Ci to one when the PHR for SRS-only CC is reported; and set the field Ci to zero when the PHR for the CC is not reported (setting each Ci-bit when corresponding to one Scell “Each Ci bit corresponds to one SCell. Ci and SCell are related by SCell index i. SCell index is notified by the ENB to the UE when SCell is assigned to the UE” see Kim: ¶[0122]) in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lee to include (or to use, etc.) the set the field Ci to one when the PHR for the CC associated with a sounding reference signal (SRS) is reported; set the field Ci to zero when the PHR for the CC is not reported; set the field V to zero when determining that the SRS is sent on SRS-only CC; and set the field V to one when determining that no SRS is sent on the SRS-only CC as taught by Kim in order to provide carrier aggregation when have different attributes (see Kim: ¶[0011]).
Regarding claim 15, claim 15 is rejected for the same reason as claim 6 as set forth hereinabove. 
Regarding claim 16, claim 16 is rejected for the same reason as claim 7 as set forth hereinabove. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


November 27, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478